DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.
 
Claim Objections
Claim(s) 1 objected to because of the following informalities:  Claim 1 have grammatical errors that makes the claim language unclear.  For example, claim the last limitation in claim 1 states “wherein under a case that the residual samples are obtained  by through the first inverse transform and the second inverse-transform”.  The examiner assumes that the applicant means either “by” or “through”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 5, 7 – 11, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo et al (US 2018/0184131, hereafter Yoo).
As per claim 1, a method of decoding a[[n]] image video signal, the method comprising:
determining whether at least one non-zero residual coefficient is included in a current transform block (¶ 138; The encoder may perform scanning, starting from a position of a last significant coefficient (i.e., non-zero coefficient), in a reverse direction until it reaches coordinates (0,0) designated as a so-called DC coefficient.);
decoding residual coefficients included in of the current transform block according to a scanning order of the current transform block, when it is determined that the at least one non-zero residual coefficient is included in the current transform block (¶ 138; Here, the quantized transform coefficients may be scanned according to the up-right diagonal scan order within each subblock, and also, each subblock may be scanned according to the up-right diagonal scan order in the same manner.);
and performing an inverse-quantization for the current transform block (¶ 144);
determining whether an inverse-transform is skipped for the current transform block or not (¶ 361); and
obtaining residual samples of the current transform block by performing or skipping the inverse-transform for the current transform block, wherein when it is determined that the inverse-transform is not skipped for the current transform block, obtaining the residual samples of the current transform block comprises:
performing a first inverse-transform on inverse-quantized residual coefficients resultant from the inverse-quantization; and performing a second inverse-transform on first inverse-transformed residual coefficients resultant from the first inverse-transform, determining a value of information selectively decoded from a bitstream, wherein under a case that the residual samples are obtained by through the first inverse-transform and the second inverse-transform, a value of the information is determined other than 0, residual coefficients each of which a scanning index order is greater earlier than a residual coefficient at a position pre-defined in a decoding apparatus a threshold value, are equal to 0 and information on the residual coefficients each of which the scanning order is earlier than the residual coefficient at the position pre-defined in the decoding apparatus is not signaled from a bitstream (¶ 247, 359 - 362).
As per claim 3, Yoo discloses the method of claim 1, wherein the scanning order of the current transform block is determined by a diagonal scanning order or an inverse-Here, the scan order may be an up-right diagonal scan order, a horizontal scan order, a vertical scan order, and the like.).
Regarding claim 7, arguments analogous to those presented for claim 1 are applicable for claim 7.
Regarding claim 9, arguments analogous to those presented for clam 3 are applicable for claim 9.
Regarding claim 10, arguments analogous to those presented for claim 4 are applicable for claim 10.
As per claim 16, the method of claim 1, wherein when the current transform block is one of transform blocks generated by partitioning a coding block in a horizontal direction or vertical direction, a transform skip flag for the current transform block is not signaled via the bitstream and skipping the inverse-transform is not allowed for the current transform block (¶ 361; Here, transform_skip_flag may specify whether transform is applied to the corresponding transform block, and for example, when it is 1, it may indicate that transform has not been applied).
Regarding claim 18, arguments analogous to those presented for claim 1 are applicable for claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Hsiang et al (US 2020/0068206, hereafter Hsiang).
As per claim 4, Yoo discloses the method of claim 1.
However, Yoo does not explicitly teach wherein a first absolute value flag indicating whether an absolute value of a residual coefficient is greater than 1 is decoded from the bitstream,
wherein when the first absolute flag indicates that the absolute value of the residual coefficient is greater than 1, a parity flag indicating whether the absolute value is an even number or an odd number and a second absolute value flag indicating 
wherein when the absolute value flag indicates that the absolute value of the residual coefficient is not greater than 3, the absolute value of the residual determined, based on the parity flag, as either 2 or 3.
In the same field of endeavor, Hsiang teaches wherein a first absolute value flag indicating whether an absolute value of a residual coefficient is greater than 1 is decoded from the bitstream, wherein when the first absolute flag indicates that the absolute value of the residual coefficient is greater than 1, a parity flag indicating whether the absolute value is an even number or an odd number and a second absolute value flag indicating whether the absolute value of the residual coefficient is greater than 3 are further decoded from the bitstream, and wherein when the absolute value flag indicates that the absolute value of the residual coefficient is not greater than 3, the absolute value of the residual determined, based on the parity flag, as either 2 or 3 (¶ 36 - 40).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Yoo in view of Hsiang.  The advantage is improved image compression.
Regarding claim 10, arguments analogous to those presented for claim 5 are applicable for claim 10.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.